Citation Nr: 0940509	
Decision Date: 10/26/09    Archive Date: 11/04/09

DOCKET NO.  07-04 845	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for a right hip strain/sprain.

2.  Entitlement to an initial rating in excess of 10 percent 
for a left hip strain/sprain.

3.  Entitlement to an initial compensable rating for a 
lumbosacral sprain/strain prior to September 13, 2006.

4.  Entitlement to a rating in excess of 10 percent for 
lumbosacral sprain/strain after September 13, 2006.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Heather M. Gogola, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 2002 to August 
2005.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Louisville, Kentucky.


FINDINGS OF FACT

1.  The Veterans' right hip strain/sprain results in flexion 
ranging from 90 to 110 degrees.

2.  The Veterans' left hip strain/sprain results in flexion 
ranging from 120 to 125 degrees.

3.  Prior to September 13, 2006, the Veteran had a 
lumbosacral sprain/strain characterized by no more than mild 
limitation of motion in the lumbosacral spine, but no 
evidence an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis favorable 
ankylosis of the thoracolumbar spine.  

4.  After September 13, 2006 , the Veteran had a lumbosacral 
sprain/strain characterized by no more than mild limitation 
of motion in the lumbosacral spine, but no evidence an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis favorable ankylosis 
of the thoracolumbar spine.  


CONCLUSIONS OF LAW

1.  The criteria for an increased rating in excess of 10 
percent for a right hip strain/sprain have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.519, 4.1, 4.7, 4.71a, Diagnostic Code 5252 (2009).

2.  The criteria for an increased rating in excess of 10 
percent for a left hip strain/sprain have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.519, 4.1, 4.7, 4.71a, Diagnostic Code 5252 (2009).

3.  Prior to September 13, 2006, the criteria for a 10 
percent rating, but no higher, for a lumbosacral 
sprain/strain have been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§  3.159, 4.126, 4.71a, 
Diagnostic Code 5237 (2009).

4.  After September 13, 2006, the criteria for a rating in 
excess of 10 percent for a lumbosacral sprain/strain have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§  3.159, 4.126, 4.71a, Diagnostic Code 
5237 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2009)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

In rating cases, a claimant must be provided with information 
pertaining to assignment of disability ratings (to include 
the rating criteria for all higher ratings for a disability), 
as well as information regarding the effective date that may 
be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the RO, 
to include the AMC).  Id.; Pelegrini, 18 Vet. App. at 112. 
However, the VCAA notice requirements may, nonetheless, be 
satisfied if any errors in the timing or content of such 
notice are not prejudicial to the claimant.  Id.

In this appeal, two April 2006 post-rating letters provided 
notice to the Veteran regarding what information and evidence 
was needed to substantiate the claims for an increased 
rating, as well as what information and evidence must be 
submitted by the Veteran and what information and evidence 
would be obtained by VA.  The April 2006 letters also 
notified the Veteran that he could send VA information that 
pertained to his claim and provided the Veteran with 
information pertaining to the assignment of disability 
ratings and effective dates, as well as the type of evidence 
that impacts those determinations, consistent with 
Dingess/Hartman.  

After issuance of the April 2006 letters, and an opportunity 
for the Veteran to respond, a December 2006 SOC as well as 
SSOCs dated June 2007, September 2007, August 2008, and 
October 2008 reflect readjudication of the claim.  Hence, the 
Veteran is not shown to be prejudiced by the timing of this 
notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 
(2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (the issuance of a fully compliant VCAA notification 
followed by readjudication of the claim, such as in an SOC or 
SSOC, is sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matters remaining on appeal. Pertinent 
medical evidence associated with the claims file in 
connection with this matter consists of private records, VA 
medical records and reports of VA examinations.  Also of 
record and considered in connection with the appeal are 
various written statements provided by the Veteran and by his 
representative, on his behalf.  The Board also notes that no 
further RO action on the claims on appeal is warranted.

In sum, the duties imposed by the VCAA have been considered 
and satisfied. Through various notices of the RO, the Veteran 
has been notified and made aware of the evidence needed to 
substantiate these claims, the avenues through which he might 
obtain such evidence, and the allocation of responsibilities 
between himself and VA in obtaining such evidence.  There is 
no additional notice that should be provided, nor is there 
any indication that there is additional existing evidence to 
obtain or development required to create any additional 
evidence to be considered in connection with the claims.  
Consequently, any error in the sequence of events or content 
of the notice is not shown to prejudice the Veteran or to 
have any effect on the appeal.  Any such error is deemed 
harmless and does not preclude appellate consideration of the 
claims remaining on appeal, at this juncture.  See Mayfield, 
20 Vet. App. at 543. 


Analysis

The present appeal involves the Veteran's claims that the 
severity of his service-connected left hip strain/sprain, 
right hip strain/sprain, and lumbosacral sprain/strain 
warrant higher disability ratings.  Disability evaluations 
are determined by the application of the Schedule For Rating 
Disabilities, which assigns ratings based on the average 
impairment of earning capacity resulting from a service-
connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the Veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet.App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods.  

In cases of functional impairment, evaluations are to be 
based upon lack of usefulness, and medical examiners must 
furnish, in addition to etiological, anatomical, 
pathological, laboratory and prognostic data required for 
ordinary medical classification, a full description of the 
effects of the disability upon the person's ordinary 
activity.  38 C.F.R. § 4.10.

I.  Entitlement to ratings in excess of 10 percent for the 
left hip and in excess of 10 percent for the right hip

In a rating decision dated January 2006 granted service 
connection for both a right and left hip strain/sprain, and 
assigned separate noncompensable ratings for both the right 
and left hips, effective August 20, 2005.  The Veteran 
submitted a notice of disagreement, asserting that her 
disabilities warranted a compensable rating.

The Veteran was afforded a VA examination in October 2005.  
The Veteran complained of dull, achy pain in the left hip 
with occasional flare-ups about once a month. Pain was 
associated with stiffness in the hips and weakness in the 
leg.  The Veteran also reported flare-ups of right hip pain 
two to three times a week.  Physical examination revealed no 
evidence of deformity, swelling, or effusion.  Range of 
motion for the left hip revealed flexion to 120 degrees, 
extension to 20 degrees, adduction to 25 degrees, abduction 
to 40 degrees, external rotation to 50 degrees, and internal 
rotation to 35 degrees.  Repetitive movement showed no change 
in the ranges, but there was pain and discomfort noted at the 
tail end of motion, particularly on external and internal 
rotation.  Range of motion for the right hip revealed flexion 
to 110 degrees with pain, extension to 20 degrees, abduction 
to 20 degrees, adduction to 30 degrees, external rotation to 
40 degrees, and internal rotation to 30 degrees.  Pain was 
noted on external and internal rotation.  Repetitive movement 
did not show any change in ranges and there was no evidence 
of weakness, incoordination or fatigability.  A diagnosis of 
a sprain and strain of both hips, status post stress fracture 
of the left hip was provided.    

A May 2006 record indicated complaints of pain in the hips.  
Range of motion was within the functional limits with right 
hip flexion slightly less than the left hip.  

An August 2006 VA treatment record indicated that the Veteran 
complained of right hip pain that is temporarily relieved by 
medication and muscle relaxers.  Musculoskeletal examination 
revealed no muscle atrophy, and muscle strength was 5/5 in 
the lower extremities.  Joint ranges of motion were within 
the normal limits and there was no evidence of joint 
instability, swelling, tenderness, or edema.  The physician 
noted that x-rays performed in October 2005 showed no acute 
fracture or dislocation; joint spaces were well maintained; 
and soft tissue was unremarkable.  A diagnosis of mild right 
sacroiliac hip arthropathy was provided.  

Records dated September 2006 to May 2007 revealed treatment 
for lower back and hip pain.  A January 2007 primary care 
treatment record noted complaints of right hip and lower back 
pain, as well as a tingling sensation in the right leg.  
Physical therapy helped with the back pain, but right hip 
pain was persistent.  An assessment of right hip, knee and 
back pain with tingling was provided.  

Physical therapy records dated February to April 2007 
indicated treatment for low back pain and right hip pain.

VA treatment records dated August 2007 to November 2008 
reflected continued complaints of hip pain.  

The Veteran was afforded another VA examination in February 
2008.  There were no symptoms of constitutional or 
incapacitating arthritis, but there were functional 
limitations on standing, being able to stand for 15 to 30 
minutes.  There was no evidence of dislocation, subluxation, 
locking episodes, effusion or flare-ups.  Gait was normal and 
there was no evidence of abnormal weight bearing.  Range of 
motion for the right hip revealed flexion to 90 degrees, 
extension to 30 degrees, adduction to 25 degrees, abduction 
to 45 degrees, external rotation to 60 degrees and internal 
rotation to 40 degrees.  There was pain on all ranges except 
extension, with no loss on repetition.  Range of motion for 
the left hip revealed flexion to 125 extension to 30 degrees, 
adduction to 25 degrees, abduction to 45 degrees, external 
rotation to 60 degrees and internal rotation to 40 degrees.  
There was pain on flexion and abduction, but no loss of 
motion in any range of motion on repetitive motion.  
Diagnoses of left and right hip strain were provided.  The 
right hip strain provided some mild to moderate effects on 
chores, shopping, exercise and traveling.
VA treatment records dated March 2007 to March 2008 revealed 
treatment for back pain and right hip pain.

Private records from High Point Rehab dated November to 
December 2007 for physical therapy while the Veteran was 
pregnant.  A November 2007 record indicated posture including 
a forward head, protracted shoulders, abducted scapulae, and 
excessive lumbar lordosis.  Both hip and SI joint were 
negative for pathology.  The therapist opined that the 
Veteran might be experiencing some round ligament pain 
combined with ligament laxity related to her pregnancy that 
was causing her to overcompensate with her hip musculature.  
No range of motion testing was completed.

An MRI of the bilateral hips performed in May 2008 indicated 
normal hips other than small amounts of free fluid in the 
cul-de-sac. The Veteran received steroid injection to the 
lumbar spine in January and March 2009.

The Veteran was afforded both a DRO hearing in August 2006 
and a hearing before the undersigned Veterans Law Judge in 
March 2009.  During her hearings, the Veteran testified that 
she had problems with range of motion or pain during 
stretching in her hips.  She stated that she was unable to 
cross her legs or sit Indian style on the floor.  She also 
reported that walking for more than 20 to 30 minutes caused 
an increase in pain in her hips.

The Veteran is currently rated at 10 percent for her left hip 
disability and at 10 percent for her right hip disability 
under 38 C.F.R. § 4.71a, Diagnostic Code 5252 for limitation 
of flexion of the thigh.  Under Diagnostic Code 5252, a 10 
percent rating is warranted for flexion limited to 45 
degrees; a 20 percent rating is warranted for flexion limited 
to 30 degrees; a 30 percent rating is warranted for flexion 
limited to 20 degrees, and; a 40 percent rating is warranted 
for flexion limited to 10 degrees.  

The medical evidence showed that the Veteran's flexion in the 
left hip ranged from 120 degrees to 125 degrees, with 
treatment records dated May and August 2006 indicating that 
range of motion was within the normal limits.  Thus, as the 
medical evidence does not show flexion limited to 30 degrees, 
a higher rating of 20 percent is not warranted under 
38 C.F.R. § 4.71a, Diagnostic Code 5252.

Similarly, the medical evidence showed that the Veteran's 
flexion in the right hip ranged from 90 degrees to 120 
degrees, with treatment records dated May and August 2006 
indicating that range of motion was within the normal limits.  
Thus, as the medical evidence does not show flexion limited 
to 30 degrees, a higher rating of 20 percent is not warranted 
under 38 C.F.R. § 4.71a, Diagnostic Code 5252.

Similarly, a higher rating of 20 percent is not warranted for 
either the left or right hip under Diagnostic Code 5253, 
impairment of the thigh, as the Veteran did not have 
limitation of abduction of the thigh with motion lost beyond 
10 degrees.  Rather the medical evidence showed abduction of 
the right hip ranging from 20 degrees to 45 degrees and 
abduction of the left hip ranging from 40 to 45 degrees.  

The Board notes that a higher rating is not available under 
Diagnostic Code 5251, as limitation of extension of the thigh 
was most recently reported as to 30 degrees bilaterally. A 10 
percent rating under Diagnostic Code 5251 requires limitation 
to 5 degrees.  Additionally, a higher rating is not warranted 
under Diagnostic Code 5250, for ankylosis of the hip; under 
Diagnostic Code 5254, flail hip joint; or under Diagnostic 
Code 5255 for malunion of the femur with a knee or hip 
disability, as there is no evidence that the Veteran has 
these disorders.

The Board is aware of the Veteran's complaints of pain in her 
hips.  There is however, no objective evidence that pain on 
use of the joint results in limitation of motion to a degree 
which would support a higher rating.  38 C.F.R. §§ 4.40, 
4.45; Deluca v. Brown, 8 Vet. App. 202 (1995).

The above determinations are based upon consideration of the 
applicable schedular criteria.  Additionally, the Board finds 
that the record presents no basis, during any period under 
consideration, for assignment of higher ratings on an extra- 
schedular basis.  See 38 C.F.R. § 3.321(b)(1).  There is no 
showing that the Veteran's strain/sprain of the left and 
right hips has resulted in marked interference with 
employment, or necessitated frequent periods of 
hospitalization, nor is there evidence that this disability 
has otherwise presented such an exceptional or unusual 
disability picture as to render impractical the application 
of the regular schedular criteria.  In the absence of 
evidence of such factors as those outlined above, the 
criteria for invoking the procedures set forth in 38 C.F.R. § 
3.321(b)(1) have not been met.  See Bagwell v. Brown, 9 Vet. 
App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Under the circumstances of the instant case, the Board must 
find that the preponderance of the evidence is against the 
claims for a rating in excess of 10 percent for a 
sprain/strain of the left and right hips; the benefit of the 
doubt doctrine is inapplicable and the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

II.  Entitlement to a higher rating for lumbosacral 
sprain/strain

In a January 2006 rating decision the RO granted service 
connection for a sprain/strain of the lumbosacral region, and 
assigned a noncompensable rating, effective August 20, 2005.  
The Veteran submitted a notice of disagreement, asserting 
that her disabilities warranted a compensable rating.  In a 
September 2007 rating decision, the RO granted a 10 percent 
rating for the Veteran's lumbosacral sprain/strain, effective 
September 13, 2006.  

The Veteran was afforded a VA examination in October 2005.  
She complained of muscle spasms, and pain that was dull and 
achy with occasional sharp shooting pain radiating into the 
right leg.  Pain was increased with physical activity, long 
walks or standing, and carrying an object heavier than 10 
pounds.  Physical examination revealed normal gait, with no 
scoliosis, no pelvic tilt, and nontender paraspinous muscles 
along the thoracolumbar region.  The SI joint was slightly 
tender.  Range of motion testing revealed flexion to 85 
degrees, extension to 25 degrees, left and right lateral 
flexion to 30 degrees, and left and right lateral rotation to 
25 degrees.  There was no radiating pain or tenderness 
through the range at the end of the motion passively.  
Repetitive movements performed showed no change in range and 
there was no evidence of weakness, incoordination or 
fatigability.  Muscle strength in the bilateral lower 
extremities was in the normal functional range and straight 
leg raising was negative.  Deep tendon reflexes in both knees 
and both ankles were 2+.  There was no sensory deficit in 
either lower extremity.  A diagnosis of sprain and strain of 
the lumbosacral region was provided.

A May 2006 record indicated complaints of pain and stiffness 
in the early morning relieved with warm baths.  The Veteran 
walked without assistive devices and ranges of motion for the 
bilateral lower extremities were within the functional 
limits, with flexion slightly limited in the lumbar region.  
A June 2006 pain consultation indicated complaints of low 
back pain aggravated by cold and working.  

An August 2006 VA treatment record indicated that the Veteran 
complained of throbbing pain that comes and goes, and 
radiates into the right hip and leg.  A MRI performed in 
April 2005 showed mild facet arthropathy at L4-L5.  
Examination revealed no muscle atrophy, and muscle strength 
was 5/5 in the lower extremities.  Flexion and extension were 
good, but extension produced mild pain.  Straight leg raising 
and Lasagques were negative bilaterally.  Patrick maneuver 
was positive on the right side with reproduction of pain in 
the SI joint and the right groin.  There was no tenderness on 
palpation.  Neurological examination revealed that sensation 
was in tact to light touch and motor coordination was within 
the normal limits.  Reflexes were 2+ bilaterally.  A 
diagnosis of chronic low back pain was provided.

Records dated September 2006 to May 2007 revealed treatment 
for lower back and hip pain.  A September 2006 treatment 
record indicated complaints of intermittent muscle spasms and 
intermittent radiating pain in the anterior aspect of the 
right leg and knee.  Examination of the spine revealed 
tenderness around L2-L3 as well as right sacroiliac 
tenderness.  Muscle strength was 4 in the right lower 
extremity, and normal in the left.  There was no muscle 
atrophy.  A January 2007 primary care treatment record noted 
complaints of right hip and lower back pain, as well as a 
tingling sensation in the right leg.  Physical therapy helped 
with the back pain, but right hip pain was persistent.  An 
assessment of right hip, knee and back pain with tingling was 
provided.  

A February 2007 VA physical therapy record indicated antalgic 
posture to the left with range of motion within the 
functional limits in all direction.  Strength was within the 
functional limits bilaterally, sensation was intact to light 
touch and palpation revealed tender to lumbar paraspinals.  
Straight leg raising was negative.  A diagnosis of chronic 
low back pain was provided and the therapist indicated that 
the Veteran might benefit from lumbar traction.  

Physical therapy records dated February to April 2007 
indicated treatment for low back pain and right hip pain.

VA treatment records dated August 2007 to November 2008 
reflected continued complaints of low back pain.  A September 
2007 indicated no evidence of para vertebral tenderness or 
swelling.

Private records from High Point Rehab dated November to 
December 2007 for physical therapy while the Veteran was 
pregnant.  A November 2007 record indicated posture including 
a forward head, protracted shoulders, abducted scapulae, and 
excessive lumbar lordosis.  Both hip and SI joint were 
negative for pathology.  The therapist opined that the 
Veteran might be experiencing some round ligament pain 
combined with ligament laxity related to her pregnancy that 
was causing her to overcompensate with her hip musculature.  

VA treatment records dated March 2007 to March 2008 revealed 
treatment for back pain and right hip pain.

The Veteran was afforded another VA examination in February 
2008.  The Veteran complained of intermittent back pain with 
remissions, with no current treatments due to being pregnant.  
The Veteran denied urinary or fecal incontinence, 
paresthesias, leg or foot weakness, unsteadiness or 
dizziness.  She did note some tingling in the right hip and 
right leg.  Pain was mild and located in the mid lumbar 
spine, but there was no evidence of any muscle spasms.  There 
was no evidence of any incapacitating episodes in the past 12 
months.  The Veteran did not have any atrophy, guarding, pain 
with motion, tenderness, or weakness.  Posture and gait was 
normal, and there was no evidence of gibbus, kyposis, list, 
lumbar flattening, scoliosis, lumbar lordosis, or reverse 
lordosis.  Motor and sensory examinations were normal.  
Babinski was normal.  Range of motion testing revealed 
flexion to 90 degrees, extension to 30 degrees, right and 
left lateral flexion to 30 degrees, and right and left 
rotation to 30 degrees.  There was no pain or loss of motion 
with repetition.  Lasegues was negative.  The examiner noted 
that the Veteran had recently given birth.  The examiner 
provided a diagnosis of lumbosacral strain with a mild effect 
on chores, shopping, and traveling.  

X-rays of the lumbar spine performed in February 2008 
revealed no significant bony or soft tissue abnormalities.

A May 2008 MRI of the lumbar spine revealed mild degenerative 
changes with mild facet and ligamentum hypertrophy at nearly 
every level and mild lateral recess stenosis bilaterally at 
every level.  

A June 2008 VA treatment record indicated that an MRI showed 
some mild degenerative disc disease.  The Veteran was advised 
to continue to take pain medications and do some stretching 
exercises.  A July 2008 treatment record noted complaints of 
increased back spasm and difficulty picking up her six month 
old baby.  A separate July 2008 record indicated that the 
Veteran sought treatment for an exacerbation of her low back 
pain.  Examination revealed that she had limited range of 
motion in the lower back, but no ranges were provided.

Private treatment records from Gateway Medical Center 
indicated that the Veteran underwent physical therapy for her 
low back disability.  Private records from Hendersonville 
Medical Center indicate that the Veteran received epidural 
steroid injections for her low back disability.  

The Veteran was afforded both a DRO hearing in August 2006 
and a hearing before the undersigned Veterans Law Judge in 
March 2009.  During her hearings, the Veteran testified that 
she would have muscle spasms in her back brought on by 
overdoing it with heavy activities such as cleaning.  The 
spasms would occur about two times a week for which the 
Veteran would take pain medication.  She also stated that her 
gait was changed by her back pain, causing her to favor her 
left side.  Finally she testified that she was unable to hold 
her one year old child for long periods of time, nor was she 
able to play with her fiver year old for long periods of 
time, as these activities caused strain on her back.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5237, lumbosacral 
strain/sprain, provides the following: Evaluate 
intervertebral disc syndrome (preoperatively or 
postoperatively) either under the General Rating Formula for 
Diseases and Injuries of the Spine or under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined.  

General Rating Formula for Diseases and Injuries of the Spine 
with or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease.  The General 
Rating Formula for Diseases and Injuries of the Spine 
provides a 100 percent rating is assigned for unfavorable 
ankylosis of the entire spine.  A 50 percent rating is 
assigned for unfavorable ankylosis of the entire 
thoracolumbar spine.  A 40 percent rating is assigned for 
forward flexion of the thoracolumbar spine 30 degrees or 
less, or favorable ankylosis of the entire thoracolumbar 
spine.  A 30 percent rating is assigned for forward flexion 
of the cervical spine of 15 degrees or less; or favorable 
ankylosis of the entire cervical spine.

A 20 percent rating is assigned for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or forward flexion of the cervical spine 
greater than 15 degrees but not greater than 30 degrees; or 
the combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or the combined range of motion of 
the cervical spine not greater than 170 degrees; or muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.

A 10 percent rating is assigned for forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater 
than 85 degrees; or, combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the height

The Formula for Rating Intervertebral Disc Syndrome provides 
for a 10 percent rating for incapacitating episodes having a 
total duration of at least one week but less than 2 weeks 
during the past 12 months.  A20 percent rating is warranted 
for incapacitating episodes having a total duration of at 
least 2 weeks but less than 4 weeks during the past 12 
months.  A 40 percent rating is warranted with incapacitating 
episodes having a total duration of at least 4 weeks but less 
than 6 weeks during the past 12 months.  A 60 percent rating 
is warranted for incapacitating episodes having a total 
duration of at least 6 weeks during the past 12 months.  
Incapacitating episodes are defined as a period of acute 
signs and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  

Normal forward flexion of the thoracolumbar spine is 0 to 90 
degrees, extension is 0 to 30 degrees, left and right lateral 
flexion are 0 to 30 degrees and left and right lateral 
rotation are 0 to 30 degrees.  The normal combined range of 
motion for the thoracolumbar spine is 240 degrees.  38 C.F.R. 
§ 4.71a, Plate V.

The Veteran is currently assigned a noncompensable rating 
prior to September 13, 2006 for a lumbosacral sprain/strain 
under 38 C.F.R. § 4.71a, Diagnostic Code 5237.  The Veteran 
is assigned a 10 percent rating after September 13, 2006 for 
a lumbosacral sprain/strain under 38 C.F.R. § 4.71a, 
Diagnostic Code 5237.  The Board notes that the Veteran is 
already service connected for radiating pain and tingling in 
the right lower extremity.  

Prior to September 13, 2006, VA medical records and VA 
examinations revealed a diagnosis of lumbosacral 
sprain/strain.  Range of motion testing at the October 2005 
VA examination reflected flexion to 85 degrees.  An August 
2006 record indicated that flexion and extension were good 
with some slight pain on extension.  There was no evidence of 
muscle spasms, scoliosis, or tenderness of the paraspinous 
muscles.  However, as there was objective evidence of flexion 
to 85 degrees, a compensable 10 percent rating is warranted 
for the period prior to September 13, 2006.  

However, a higher rating of 20 percent is not warranted prior 
to September 13, 2006, as there is no evidence of forward 
flexion of the thoracolumbar spine greater than 30 degrees 
but not greater than 60 degrees; the combined range of motion 
of the thoracolumbar spine not greater than 120 degrees; or 
muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.

After September 13, 2006, VA medical records and VA 
examinations revealed a diagnosis of lumbosacral 
sprain/strain and a May 2008 MRI of the lumbar spine revealed 
mild degenerative changes.  Range of motion testing reflected 
flexion to 90 degrees.  The September 13, 2006 treatment 
record noted tenderness at L2-L3 and at the sacroiliac joint, 
as well as complaints of intermittent muscle spasms.  A 
February 2007 physical therapy record indicated an antalgic 
posture to the left with range of motion within the 
functional limits.  A February 2008 VA examination showed 
flexion to 90 degrees and noted that the Veteran's back 
disability had a mild effect on chores, shopping, and 
traveling.  

While the Board acknowledges the Veteran's contentions that 
her disability is more severe than was shown on examination, 
review of the record, including VA treatment records and VA 
examinations, does not reveal any objective medical evidence 
of forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; the combined range 
of motion of the thoracolumbar spine not greater than 120 
degrees; or muscle spasm or guarding severe enough to result 
in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  Review 
of the record similarly does not reveal any evidence of 
incapacitating episodes requiring treatment and bed rest 
prescribed by a physician in the last 12 months.  
 
Thus, as the record does not show after September 13, 2006, 
evidence of forward flexion of the thoracolumbar spine less 
than 60 degrees; the combined range of motion of the 
thoracolumbar spine less than 120 degrees; or muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis, a rating in excess of 10 percent is not 
warranted under Diagnostic Code 5237.  Additionally, as the 
record does not show incapacitating episodes requiring 
physician prescribed bed rest, a rating in excess of 10 
percent is not warranted under Diagnostic Code 5234 at any 
time since the grant of service connection.

The Board is aware of the Veteran's complaints of pain in her 
low back.  The rating criteria set forth in Code 5237, 
however, contemplate symptoms such as pain, stiffness, and 
aching.  38 C.F.R. §§ 4.40, 4.45; Deluca v. Brown, 8 Vet. 
App. 202 (1995).

The above determinations are based upon consideration of the 
applicable schedular criteria.  Additionally, the Board finds 
that the record presents no basis, during any period under 
consideration, for assignment of higher ratings on an extra- 
schedular basis.  See 38 C.F.R. § 3.321(b)(1).  There is no 
showing that the Veteran's lumbosacral sprain/strain has 
resulted in marked interference with employment, or 
necessitated frequent periods of hospitalization, nor is 
there evidence that this disability has otherwise presented 
such an exceptional or unusual disability picture as to 
render impractical the application of the regular schedular 
criteria.  In the absence of evidence of such factors as 
those outlined above, the criteria for invoking the 
procedures set forth in 38 C.F.R. § 3.321(b)(1) have not been 
met.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); 
Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).

In sum, the Board finds after resolving all doubt in favor of 
the Veteran, that the level of the Veteran's lumbosacral 
sprain/strain prior to September 13, 2006 more nearly 
approximates the criteria for a 10 percent evaluation.  
38 C.F.R. § 4.124a, Diagnostic Code 5237.  However, under the 
circumstances of the instant case, the Board must find that 
the preponderance of the evidence is against the claim for a 
rating in excess of 10 percent for a sprain/strain of the 
lumbosacral spine after September 13, 2006; the benefit of 
the doubt doctrine is inapplicable and the claim must be 
denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).



ORDER

An initial rating in excess of 10 percent for a right hip 
strain/sprain is denied.

An initial rating in excess of 10 percent for a left hip 
strain/sprain is denied.

Entitlement to an initial evaluation of 10 percent, but no 
more, for a lumbosacral sprain/strain prior to September 13, 
2006 is granted, subject to the regulations applicable to the 
payment of monetary benefits.

An initial rating in excess of 10 percent for a lumbosacral 
sprain/strain after September 13, 2006 is denied.



____________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


